F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         NOV 28 2001
                                 TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk


ANTHONY LEWIS,

          Plaintiff-Appellant,
                                                       No. 01-3212
v.                                                  (District of Kansas)
                                                  (D.C. No. 00-2158-CM)
RICHARD FAIRBANKS,

          Defendant-Appellee.




                             ORDER AND JUDGMENT *


Before HENRY, BRISCOE, and MURPHY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Anthony Lewis filed a 42 U.S.C. § 1983 civil rights complaint against

Richard Fairbanks, a police officer with the Lansing Police Department, alleging,


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
inter alia, that Officer Fairbanks arrested him without probable cause and

illegally searched his vehicle. 1 The district court granted summary judgment in

favor of Officer Fairbanks, concluding as follows: (1) Lewis’ false arrest claim

was barred by his plea of no contest to the charges of eluding a police officer and

speeding; (2) in the alternative, Lewis’ arrest was supported by probable cause;

and (3) the extremely limited search of Lewis’ car was a proper search incident to

arrest.

          On appeal, this court reviews a grant of summary judgment de novo. See

Jurasek v. Utah State Hosp., 158 F.3d 506, 510 (10th Cir. 1998). “[W]e examine

the factual record and reasonable inferences therefrom in the light most favorable

to the party opposing summary judgment.” Id. (quotation omitted). With this

standard in mind, we have reviewed the parties’ briefs and contentions, the

district court’s memorandum order, and the entire appellate record. For those

reasons stated in the district court’s memorandum order dated June 15, 2001, this

court agrees that Lewis’ arrest was supported by probable cause and that the

search of his car was a proper search incident to arrest. These conclusions fully

resolve this appeal. Accordingly, we express no opinion on the district court’s



       Although Lewis set forth several additional claims in his § 1983
          1

complaint, he does not reference those claims in his appellate brief. Accordingly,
those claims are waived. See State Farm Fire & Cas. Co. v. Mhoon, 31 F.3d 979,
984 n.7 (10th Cir. 1994) (“[A]ppellant failed to raise this issue in his opening
brief and, hence, has waived the point.”).

                                          -2-
alternative conclusion that Lewis’ false arrest claim is barred by his no contest

plea. See Howard v. Dickerson, 34 F.3d 978, 981 n.2 (10th Cir. 1994) (leaving

open question whether no contest plea “represents a defense to a § 1983 action

asserting arrest without probable cause”).

      For those reasons set out above, the United States District Court for the

District of Kansas is hereby AFFIRMED. All outstanding motions are DENIED.

                                       ENTERED FOR THE COURT



                                       Michael R. Murphy
                                       Circuit Judge




                                         -3-